Case 4:20-cv-02048 Document 1 Filed on 06/10/20 in TXSD Page 1 of 11
_ XISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

FORTHE. ss CCé@*DSISTRICT OF TEXAS We eae Voxus

____ DIVISION |
Davie T. Youre  /(6S86S. JUN 10 2020

Plaintiff's Name and [D Number David J. Bradley, Clerk of Court

Estee Hisk Security

Place of Confinement
CASE NO.
(Clerk will assign the number)

 

¥,

Bryon Clher P.0.6a* FF Huts Cle, tx 77FO

Defendant's Name and Address |
Kobert Herre Qyae Ww Uece Yack Ke! Kasaset te

Defendant's Name and Address

Lgetete Sege 2.0, Cox TP baw tsvkle,t¥ 77390

 

ndant’s Name @nd Address
(DONOT USE “ET ALY)

 

INSTRUCTIONS - READ CAREFULLY

NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

j. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare

under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim vou have unless the various claims are ail related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of vour claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice. Correctional Institutions Division (TDCJ-CID). the list labeled as "WENUE LIST™ is posted in your unit
law library. [visa listef the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

Rev. 05/15
Case 4:20-cv-02048 Document 1 Filed on 06/10/20 in TXSD Page 2 of 11
FILING FEE AND IN FORMA PAUPERITS (1FP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $59.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. [f you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 ULS.C.
'§$ 1915. Thus, the court is required to assess and. when funds exist, collect. the entire fling fee o or an intilal partial
filing fee and monthly installments until the entire amount of the filing-fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing tee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

3. The Prison Litigation Reform Act of 1995 (PLRA) provides *... if a prisoner brings a
filin

4. If you intend to seek in forma pauperis status. do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Compiete all essential paperwork before submitting
if to the court.

CHANGE OF ADDRESS

Itis your responsibility to inform the court of any change of address and its effective date. Such notice should be

7

marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 4](b), Federal Rules of Civil Procedure.

J. PREVIOUSLAWSUITS:
A. Have you filed amy other lawsuit in state or federal court relating to yourimprisonment? Xyes. _ NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there 1s more than one
lawsuit, describe the additional lawsuits on another piece of paper. giving the same information.)
1. Approximate date of filing lawsuit: Dec LOWS
2. Parties 10 > previous lawsuit:
Piainutf s) Daud Moone

sendin) Cove Dad _

Court: (if federal, name the district; if state, name the county.) SoulKorey Keclerml Get

 

 

 

3.
4. Cause number: U4/6-CYV-G/$S99
5. Name of judge to whom case was assigned: Lu HG Werletg IR

 

6. Disposition: (Was the case dismissed, appealed. stil pending?) ismvesoct “we Pry deo _ -
7. Approximate date of disposition: Aatsure Lest Bage-eerk
Ape

Rev. OS/185

te
Case 4:20-cv-02048 Document WIC Aisk dec rity Page 3 of 11
il. PLACE OF PRESENT CONFINEMEN?: $te iS a
IE. EXHAUSTION OF GRIEVANCE PROCEDURES:

Have you exhausted all steps of the instituuional grievance procedure? YES — NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT:
A. Name and address of plaintiff: wid Tecty Mone 7 /(6SEES_ _

Esklle tsk Secuity IY (IN I¢28 baw trill, IK P7720

 

 

B. Fullname of each defendant. his official position, his place of employment, and his full mailing address.

Defendant #1:_ Brigews Cellier Lote. Orecter f.0.c..
0.00% 943 Hukudle 4K ZL7ISCO

Briefly describe the act(s) or omission(s) of-this defendant which you claimed harmed you.

re ad not Cver Se The PREA Cases Oud Tle feck bas tt

Defendant #2: Keo bert- Lhrrere, heac' ca-closy TOT ack cose od
RYO willece Leek Kl Mewsete, 73 PGCE

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Deed ne DWO x0 Stanek beseulf jue KAY ¢ Dowel Aslahay

Jefendant #3: Dw Sowoke> SR PReag Tt, 2. CT, Luther nxt
10 Cutler Or, Navasota, tx 7 7EK

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

DA wot Ua PLEA Cudelues aud cb a OWA fest

Defendant #4: CY Hise Shere SL Faison LEREA Comal asce Meouaser . ti OcJ
C0,.Bx. IF poetsy le tx 2740

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

DA mot eversee Caper fests oF ONE pe Seuua€ Assaults

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Rev. OS/1S

 
Vi.

VU.

Vill.

Case 4:20-cv-02048 Document 1 Filed on 06/10/20 in TXSD Page 4 of 11
STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen.
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite anv cases or statutes. If you intend to allege anumber of related claims. number

and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY

STRIKE YOUR COMPLAINT.

TL. was Seve Ly Assaulted ol) times while iy TOcT awce. te Oar
2003, OWA was dace Aud Assolaut wes we QleAN Tsiak Ecos *SISUS,
Brel These ia JO NEV. at wKtlece Fach wait wes Otheckes by Charles
IMG2tE Ont S Kacsued auc As Sauthel wo OWA + Wo feck caw Kalo S
he Se law Rleg Ani Seutckee « Chor Herrera Beedk od Th hig be Shnss
The PREA occ even deed pe tele , CLG Qev.ed me he Sa - joeas

Opt of Tastee Leste me lege. Lh. went Juskee oud Cuyaense tis.

 

 

 

~~ fhe beac Cax3. Ber te Bevis Cle ¢ ese Le. Conplete Me mancigscldn.

GLANE-EV-CESIF

RELIEF:
State briefly exactly what you want the court te do for you.
statutes.

Dastiee iy These A5seullS acd Con fleea Stith , aucl a Nery
te Hear how Cses.

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Aurd terry Bas S Oa.) Terry (Mao re.

Make no real arguments. Cite no cases or

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
‘prison or FBI numbers ever assigned to you.

Y38BID, SERA (OMSY, 1bSEES_

SANCTIONS:

A. Have you been sanctioned by any court as a result of any lawsuit you have filed? “YES _ x NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division: ;
2. Case number:

3. Approximate date sanctions were imposed: __

 

4. Have the sanctions been lifted or otherwise satisfied? _YES NO

Rev. 038/15
C.
D.

Executed on:

Case 4:20-cv-02048 Document1 Filed on 06/10/20 in TXSD Page 5 of 11
: g YESX NO

Has any court ever warned or notified you that sanctions could be imposed? enn .

{f your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

 

1. Court thatissued warning (if federal, give the district and division): . 7

th

Case number: __

Approximate date warning was issued:

lad

 

 

 

>
?

4,
ee

(Signature of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. } declare under penalty of perjury all facts presented in thiscomplaint and attachments thereto are true
and correct.

2. I understand, if | am released or transferred, it is my responsibility to keep the court informed of my
current mailing address and failure to do so may result in the dismissal of this lawsuit.

3. f understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. lunderstand I am prohibited from bringing an in forma pauperis lawsuit if | have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I am under
imminent danger of serious physical injury. .

§. Lunderstand evenif] am allowed to proceed withoutprepayment of costs, | am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
Inmate trust account by my custodian until the filing fee is paid.

Signedthis day of __ . 20

 

(Day) (month) (year)

(7 Clog
W6S8ES

(Signature of Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.

Rev, 05/15

un
a? >

Case 4:20-cv-02048 Document 1 Filed on 06/10/20 in Wa Page 6 of 11

TO The Honorable sede Comt Of ThE, geamecsrn
SpuTerer Oisfrict of FExeS JUN 10 2020

Brey, Crk ot ou

TT would (-ke to Keofens a (ase aud wilr Goo
Keasons, LT Wes Physically vxuable fe Fursue Tre

Case My Sect: Below ‘ss what ZL Have Seen SRruw Susce
iy Last Sx uc ( fAssaulf NO skVY.

Nov DAS to Juve dUIs” Massive Texeucl eraser t (meyer Shess)

weekoycl Heat Attnck st sys Brgen TK

Tausce AWS falhors dey
ba & write ) Tokar S224 ibapiteC

Y-J5 (7 74-Nor Stroke (sevecl, uga ,
T trke meme MWe b& file a IBY which vas Korsse
do a (P53 Cw il Sut, He Ovit hut Hetped we. LA sr (5S Tide.

the ka Se f | (de CY-CS Discs a
vere NCL ‘ ° rs
(add Meck ike shd forward ayers? my SPR Cerd, which Also Help
2 y S £ LL.
Disable nN wrifat SF: _
(a mM Neck Sasery C3 how CE poor total Meck
-J7- FG ayer eC
fae | . ~ Zs S! Ker Chawel CLES aga
' ack Sesery
2-S-AO Lower .
Boue Serpe Haprtel Glues®

Ocy. Bes | ry
(8 i outride of Gleettow 2+
Neck, bak, ane

me Seoe (uu me

9-Ihb- JO Baus wreck
“this right wad (S Cousins

: Getween SKoulders.

hl cand 40 50 Beck 10 Aapibl Colucrber

Reese See Revious Case. For Menorepiclur, 4 Grievasce H-18-S29
ty he RC CEO CELE LES THE
—SouThecas )-staict of fe Kas

(Due Ts Reasovs be youd my Conus tro ©, oud lack of
kvsowlecke. T was uwahle & Houcdle The Case

T would ery muck Appreciate Some term
of Coal Representation, £F THe Gort or
Jucke vould Have Mercy ow me, T weec!
to Ormss This to The bel of foxes, aud
Show whet TOC. S is Alloway Te
Happee to Peele. Ack Whew frgins fo Cover

it yp. Ancl wot follownss PEER Bice

Lod Gai [ fray {Er [ela if’ Ke
Cots woul hve Mery

4 (Ge BGs
 

 

Case 4:20-cv-02048 Document1 Filed

VOICE OVER:

The Texas Department of Criminal Justice has a zero-tolerance policy

regarding sexual abuse and sexual harassment of offenders _in our

 

 

custody, and this includes consensual séxuat contact. Sexual abuse aiid

Sexual harassment of any type on a TDCT facility is strictly prohibited
and will not be tolerated. To help reduce the occurrence of sexual abuse
and aid investigations of sexual abuse claims, TDCJ created the Safe
Prisons Program.

LYNNE SHARP:

Hi, I'm Lynne Sharp, Safe Prisons/PREA Compliance Manager for the
Texas Department of Criminal Justice. In 2003, the federal government
passed the Prison Rape Elimination Act, also known as PREA, with a
goal of establishing guidelines and rales to reduce, and ultimately
eliminate, rape and other sexual crimes in all United States correctional
facilities. TDCJ's Safe Prisons PREA Program and the PREA guidelines
cover many of the same issues, so Safe Prisons oversees many of the
PREA standards as they relate to TDCJ. As an offender, you should be
aware how the Safe Prisons Program and PREA help protect you from
sexual abuse: First, even though you are in the custody of the state of
Texas, you still have certain rights. By law, you have the right to be free
from retaliation for reporting sexual abuse or sexual harassment. That
means if you file a report, it is illegal for the accused, or anyone else, to
hurt you, or to threaten you, based on your report. And secondly, the
Texas Department of Criminal Justice has an obligation to investigate
any claim of sexual abuse or harassment and to ensure your
@nvironment 15 safe, Here are Some definitions that are important for
you to understand. Sexual Harassment is repeated and unwelcome
sexual advances, requests for sexual favors or verbal comments,
gestures or actions of a derogatory or offensive sexual nature by one
offender directed toward another. Sexual Abuse of an offender by
another offender includes any of the following acts, if the victim does

new to the prison system and need commissary items, such as deodorant
or toothpaste, but don't have the money in your account, a predator may
offer to buy these for you as gesture of friendship. This friendship may
be short-lived and the predator will expect to be repaid, and may
demand sex. Other predators offer protection or friendship and
guidance, and then subtly introduce the topic of sex. Sometimes, in-
prison sex abuse is not subtle, but instantaneous and violent. And
sometimes, the predator may not be another offender.

LYNNE SHARP:

The sexual predator may be a volunteer, contract employee, vendor, a
member of security or administrative staff, or anyone else who is not
under the supervision, custody or incarceration of TDCI. By policy and
law, these people are not allowed to sexually harass or abuse you. The
Texas Department of Criminal Justice maintains a zero-tolerance policy
regarding staff sexual misconduct with offenders. Staff sexual
misconduct can be categorized as: Contact between the penis and the
vulva or the penis and the anus, including penetration, however slight;
Contact between the mouth and the penis, vulva or anus; Contact
between the mouth and any body part where the staff member,
contractor or volunteer has the intent to abuse, arouse or gratify sexual
desire; Penetration of the anal or genital opening, however slight, by a
hand, finger, object or other instrument, that is unrelated to official
duties or where the staff member, contractor or volunteer has the intent
to abuse, arouse or gratify sexual desire; Any other intentional contact,
either directly or through the clothing, of or with the genitalia, anus,
groin, breast, inner thigh or the buttocks, that is unrelated to official
duties or where the staff member, contractor or volunteer has the intent
to abuse, arouse or gratify sexual desire; Any attempt. threat or request
by a staff member, contractor or volunteer to engage in the activities
just described; Any display by a staff member contractor or volunteer
of his or her uncovered genitalia, buttocks or breast in the presence of

  

  

06/10/20 in TXSD Page 8 of 11

not consent, is coerced into such act by overt or implied threats of
violence or is unable to consent or refuse: Contact between the penis
and the vulva or the penis and the anus, including penetration, however
slight; Contact between the mouth and the penis, vulva or anus;
Penetration of the anal or genital opening of another person, however
slight, by a hand, finger, object, or other instrument; and Any other
intentional touching, either directly or through the clothing, of the
genitalia, anus, groin, breast, inner thigh or the buttocks of another
person, excluding contact incidental to a physical altercation. TDCJ
utilizes trained peer educators to educate offenders regarding sexual
abuse awareness and sexual assault. Here is one of those peer educators
to discuss sexual predators and their victims.

 

  

OFFENDER PEER EDUCATOR:

Sexual predators are often attracted by certain physical characteristics
and behaviors in their potential victim. They typically look for victims
who appear young, with delicate or feminine features and a soft, pale
complexion. They target people who have a small stature and appear
vulnerable to physical attack. Their potential victims tend to be quiet
and withdrawn ... nervous or cautious . . . or a first-time offender who
is new to the system. It's important to remember that there are no rules
governing predatory behavior. Anyone can be a victim, no matter what
you look like, how you act or how old you are. Typical characteristics
of a sexual predator could include those who are physically strong, with
a large build; offenders involved in prison gang activity; seasoned
offenders who have been in prison for a long period of time; and
offenders who have had multiple convictions or have been in prison
more than once. Like their victims, not all sexual predators will share
these traits. An attack can come from anyone, no matter their
appearance. There are many different ways predators may try to take
advantage of you. A successful predator will get to know you and
determine your strengths, weaknesses and needs. For example, if you're

an offender and Voyeurism by a staff member, contractor or volunteer.
Voyeurism is an invasion of privacy of an offender by staff for reasons
unrelated to official duties, such as peering at an inmate who is using a
toilet in his or her cell to perform bodily functions; requiring an offender
to expose his or her buttocks, genitals or breasts; or taking images of all
or part of an offenders naked body or of an offender performing bodily
functions. Sexual harassment by a staff member, contractor or volunteer
includes demeaning references to gender, sexually suggestive or
derogatory comments about body or clothing, or obscene language or
gestures.

OFFENDER PEER EDUCATOR:

We've talked about the outward appearance of victims and predators,
and ways that predators might approach you. Now, let's talk about what
you can do to avoid being attacked or manipulated. First, don't feel like
you have to be polite and accept offerings from anyone. You have the
right to say "no" or "stop it now,” and we encourage you to do just that.
Many predators choose victims who look like they won't fight back or
who appear emotionally weak, so walk and stand with confidence.
These predators also know that prison can be an intimidating place, so
they may offer you protection from other violent offenders or gangs.
Sometimes this threat of violence can be real, but sometimes, it is
created by predators just so they can manipulate you. The protection
they offer comes with a price, and the predator will be looking for
payment eventually. Avoid talking about sex and nudity. These things
may be considered a come-on and make another offender think you're
interested in a relationship. Don't accept commissary items or gifts. This
puts you in their debt, and you will be expected to repay. Don't use
contraband substances such as drugs or alcohol; these can weaken your
ability to stay alert and make good judgments. Avoid secluded areas
such as behind furniture or in corners. Try to stay in well lit, public areas
of the facility. Position yourself so you can be easily seen by unit staff.
Case 4:20-cv-02048

 

Document 1 Filed on 06/10/20 in TXSD

OFFENDER MEDICAL PASS

Name: MOORE,DAVIDT TDCJ#: 1165885
AGE: 52 RACE: WHITE SEX:MALE

Page 9 of 11

PRINT DATE: 05/25/2020

 

This document supersedes all previous.

MEDICAL PASSES

Pass Description: Pillow (ADS/Post-OP)
ADESOBA, SAMUEL A

Extra blanket and/or pillow in addition

Ordering Provider:

standard allowance.
to Sit one Hemorroicls

Issue Date:

04/27/2020

Expiration Date:

07/26/2020

 

Pass Description: No Cuff to Arm (Specify)

Ordering Provider: © NWOKORI, STELLA N

Issue Date:

08/20/2019

Location: Both

Expiration Date:

08/19/2020

 

Pass Description: Medical Mattress (ADS/Inpatient)

Ordering Provider: ADESOBA, SAMUEL A

May be hospital mattress, eggcrate or topper ome’ by physician.

NECK Gu

Eck

Pass Description: Medical Shirt w/Zipper

Ordering Provider: ADESOBA, SAMUEL A

Gd Skoulebe + Keck

Issue Date:

Issue Date:

04/27/2020

04/27/2020

Expiration Date:

Expiration Date:

10/24/2020

10/24/2020

 

Abdominal Binder
ADESOBA, SAMUEL A

Hornsa Stomach,

Pass Description:

Ordering Provider:

Issue Date:

04/27/2020

Expiration Date:

10/24/2020

 

Pass Description: Cervical/Contour Pillow

ADESOBA, SAMUEL A

Low Keck

Ordering Provider:

Issue Date:

04/27/2020

Expiration Date:

10/24/2020

 

Cervical Collar
Ordering Provider: ADESOBA, SAMUEL A

May be soft or rigid. R N. k SS {
Or Cc Apor

Pass Description:

Issue Date:

04/27/2020

Expiration Date:

10/24/2020

 

 

Page: 1 of 2

PRINT DATE: 05/25/2020
 

 

Case 4:20-cv-02048 Document 1 Filed on 06/10/20 in TXSD Page 10 of 11

 

OFFENDER MEDICAL PASS

Name: MOORE,DAVID T TDCIJ#: 1165885
AGE: 52 RACE: WHITE SEX:MALE PRINT DATE: 05/25/2020

 

Pass Description: Compression Stockings
Ordering Provider; ADESOBA, SAMUEL A Issue Date: 05/04/2020 Expiration Date: 10/31/2020
Any brand of compression stocking/sock/hose i.e. TED/JOBST. ,

Swellints Cower Cea g

Pass Description: Medical Shirt
Ordering Provider: ADESOBA, SAMUEL A Issue Date: 05/04/2020 Expiration Date: 10/31/2020

 

Pass Description: Back Brace/Lumbar Suppt
Ordering Provider: ADESOBA, SAMUEL A Issue Date: 04/27/2020 Expiration Date: 04/27/2021

Includes brace, belt, strap for back.
or lower (eck

 

Pass Description: Walker/Rollator

Ordering Provider: ADESOBA, SAMUEL A Issue Date: 05/04/2020 Expiration Date: 05/04/2021
Includes walkers, rolling walkers with wheels, knee walkers, etc. Pass includes permission to use attachable mesh bag.
To walk

 

Pass Description: Medical Footwear
Ordering Provider: RAVICHANDRAN, GIRIRAJ Issue Date: 09/19/2019 Expiration Date: Continuous
Medical footwear including medical boots, ortho shoe, velcro shoe, soft sole shoes, darco wedge shoes.

Lor Bed Feel

 

Page: 2 of 2 PRINT DATE: 05/25/2026
 

 

    

 

Case 4:20-cv-02048 Document 1 Filed on 06/10/20 in TXSD Pa

ge 11 df 11

ESTELLE UN er
iT ¢ Sa

           

NAME (AC) 7 Ore COVER
S

toc# L@S SSH -H

264 FM 3478

eye = gag
yhge = geyy

FOREVER / Usa ADDITIONAL OUNCE: USA ADDITIONAL OUNCE. tpg

  

wwited Steles edema Cowt
SouTherer Orstevet of SevaS
Po Bex 61610

Houstot, FX 7 202.

 
